Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 1of 43

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
BORDEN DAIRY COMPANY, et ai., Case No. 20-10010 (CSS)
Debtors.! (Jointly Administered)

Ref. Docket Nos. 13, 14, and 205

 

 

FINAL ORDER (A) AUTHORIZING USE OF CASH COLLATERAL, (B) GRANTING
ADEQUATE PROTECTION, (C) AUTHORIZING USE OF RESERVE ACCOUNT
CASH, AND (D) GRANTING RELATED RELIEF

Upon the motion (the “Motion”? of the above-captioned debtors and debtors and debtors-
in-possession (collectively, the “Debtors”) for entry of a final order (this “Final Order”), pursuant
to sections 105, 361, 362, 363, 506(a), 507(b), 552 and 553 of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, 7062 and 9014 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1(b), 4001-2

and 9013-1(m) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), seeking, among other things:

 

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC (9109);
Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy
Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company
of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio,
LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC
(5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC
(7480); and RGC, LLC (0314). The location of the Debtors’ service address is: 8750 North Central Expressway,
Suite 400, Dallas, Texas 75231.

Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.

26110744.2

 

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 2 of 43

(a) authorization for the Debtors to use Cash Collateral (as defined herein), and any
proceeds thereof on a final basis;

(b) authorization for the Debtors to use certain of the proceeds of the Reserve Account
(as defined in the Motion) (the “Reserve Account Cash”);

(c) authorization to grant, as of the Petition Date (as defined herein), the Adequate
Protection Superpriority Claims and Adequate Protection Liens (each as defined herein), to the
extent of and as compensation for any Diminution in Value (as defined herein), and to make the
Adequate Protection Payments (as defined herein);

(d) modification by the Court of the automatic stay imposed by section 362 of the
Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of
this Final Order; and

(e) waiver of any applicable stay (including under Bankruptcy Rule 6004) and
providing for the immediate effectiveness of this Final Order;

and due and appropriate notice of the Motion and the interim hearings held before the Court
on January 8, 2020 (the “First Interim Hearing,” and the order entered thereafter in connection
with the use of Cash Collateral [Docket No. 69], the “First Interim Order’), January 23, 2020
(the “Second Interim Hearing,” and the order entered thereafter in connection with the use of
Cash Collateral [Docket No. 205], the “Second Interim Order”), and the final hearing held before
the Court on March 3, 2020 (the “Final Hearing,” and together with the First Interim Hearing and
the Second Interim Hearing, collectively being referred to as the “Hearings”), having been
provided by the Debtors; and it appearing that no other or further notice need be provided; and the
Court having reviewed the Motion; and upon the record made by the Debtors in the Motion, in the

Declaration of Jason Monaco in Support of Chapter 11 Petitions and First Day Motions (the

26110744.2

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 3 of 43

“First Day Declaration”) [Docket No. 15], the Declaration of Sarah Gryll [Docket No. 14], at
the First Interim Hearing, which included testimony provided by Jason Monaco, the Debtors’ Chief
Financial Officer, on cross-examination and redirect, at the Second Interim Hearing and at the
Final Hearing; and the relief granted herein being reasonable, appropriate and in the best interests
of the Debtors, their creditors, their estates and all other parties in interest in these Chapter 11
Cases (as defined herein); and the Court having determined that the legal and factual bases set
forth in the Motion establish just cause for the relief granted herein; and after due deliberation and
sufficient cause appearing therefor.

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:3

A. Disposition. The relief requested in the Motion is hereby granted on a final basis,
on the terms set forth below. Any objections to the Motion that have not been withdrawn, waived
or settled, and all reservations of rights included therein, are hereby denied and overruled on the
merits. This Final Order shall become effective immediately upon its entry.

B. Petition Date. On January 5, 2020 (the “Petition Date’), each of the Debtors filed
a voluntary petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”’)
with the Court.

C. Debtors in Possession. The Debtors continue to operate their businesses and
manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and 1108
of the Bankruptcy Code. No party has requested the appointment of a trustee or examiner in these

Chapter 11 Cases.

 

3 In accordance with Bankruptcy Rule 7052, any proposed finding of fact more properly classified as a proposed
legal conclusion shall be deemed as such, and any proposed conclusion of law more properly classified as a
proposed factual finding shall also be deemed as such.

26110744.2

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 4 of 43

D. Jurisdiction and Venue. The Court has jurisdiction over this matter pursuant to 28
U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States
District Court for the District of Delaware, dated February 29, 2012. Consideration of the Motion
constitutes a core proceeding under 28 U.S.C. § 157(b)(2). The Court may enter a final order
consistent with Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C.
§§ 1408 and 1409. The predicates for the relief granted herein are sections 105, 361, 362, 363,
506, 507, and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001 and 9014, and Local
Rule 4001-2.

E. Committee Formation. An official committee of unsecured creditors (the
“Committee”) was appointed on January 15, 2020.

F, Notice. Notice of the Hearings was provided in accordance with the provisions of
Local Rule 9013-1(m) to: (a) the Office of the United States Trustee for the District of Delaware,
(b) the holders of the thirty (30) largest unsecured claims against the Debtors on a consolidated
basis, (c) the Office of the United States Attorney General for the District of Delaware, (d) the
Internal Revenue Service, (e) the Securities and Exchange Commission, (f) financial institutions
at which the Debtors maintain deposit accounts, (g) counsel to ACON Dairy Investors, L.L.C., (h)
counsel to New Laguna, LLC (“Laguna”), (i) counsel to the Agent, RCF Facility Lenders, and
Term Loan A Facility Lenders, (j) counsel to the Term Loan B Facility Lenders, (k) all other
parties asserting a lien on or a security interest in the assets of the Debtors to the extent reasonably
known to the Debtors, (I) proposed counsel to the Committee, and (m) any other party entitled to
notice pursuant to Local Rule 9013-1(m). Given the nature of the relief granted herein, the Court

concludes that the foregoing notice constitutes due, sufficient and appropriate notice under the

26110744.2

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 5of 43

circumstances and complies with section 102(1) of the Bankruptcy Code, Bankruptcy Rules 2002

and 4001(b) and (d), and the Local Rules.

G. Debtors’ Representations and Stipulations. Without prejudice to the rights of any

other party, but in each case subject to the limitations contained in Paragraph 7 below, the Debtors

represent, admit, stipulate, and agree (collectively, the “Stipulations”) as follows:

26110744.2

(i) Prepetition Credit Facility. On July 6, 2017, Borden, as borrower, the other
Loan Parties (as defined in the Credit Agreement (as defined herein)) party thereto
(together with Borden, the “Loan Parties”), each of the lenders from time to time party
thereto (the “Lenders”), the L/C Issuer (as defined in the Credit Agreement), and PNC
Bank, National Association (“PNC”), as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral Agent,”
and in such capacities, collectively with the Administrative Agent, the “Agent,” and
together with the Lenders and the L/C Issuer, the “Prepetition Secured Parties”), entered
into that certain Financing Agreement (as amended, modified, restated, amended and
restated, and/or supplemented from time to time, the “Credit Agreement” and,
collectively with all agreements, documents, notes, mortgages, security agreements,
pledges, guarantees, subordination agreements, deeds, instruments, indemnities, indemnity
letters, fee letters, assignments, charges, amendments, and any other agreements delivered
pursuant thereto or in connection therewith, including the “Loan Documents” (as defined
in the Credit Agreement), the “Prepetition Loan Documents”), which provided the
Debtors with a $275 million credit facility (the “Credit Facility”). The Credit Facility
consists of: (a) a $70 million revolving credit facility (the “RCF Facility,” and such loans

thereunder, the “Revolving Loans”), which includes a $25 million subfacility for the

 

 
26110744.2

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 6 of 43

issuance of letters of credit (“Letters of Credit”), (b) a $30 million term loan A facility
(the “Term Loan A Facility,” and such loans thereunder, the “Term Loan A Loans”),
and (c)a $175 million term loan B facility (the “Term Loan B Facility”). All
indebtedness, liabilities, and obligations under the Prepetition Loan Documents,
specifically including all “Obligations” (as defined in the Credit Agreement), are referred
to herein as the “Prepetition Secured Obligations.” Each of the Prepetition Loan
Documents is valid, binding, and, subject to applicable bankruptcy law, enforceable against
the Loan Parties and such other Debtor subsidiaries and affiliates party to any Prepetition
Loan Documents (collectively, the “Obligors”).

(ii) | Prepetition Secured Obligations. As of the Petition Date, the Loan Parties
were justly and lawfully indebted and liable under the Prepetition Loan Documents,
without defense, counterclaim, reduction or offset of any kind, in the aggregate principal
amount of not less than (A) $269,599,876.75 in respect of loans and other financial
accommodations made by the Lenders, comprised of $56,669,753.00 of principal amount
of loans outstanding under the RCF Facility; $24,125,000.00 of principal amount of loans
outstanding under the Term Loan A Facility; and $175,000,000.00 of principal amount of
loans outstanding under the Term Loan B Facility, (B) $12,605, 123.75 in respect of certain
letters of credit issued by the L/C Issuer (as defined in the Credit Agreement), under a
$25,000,000.00 subfacility under the RCF Facility, and (C) $1,200,000.00 in respect of
credit card obligations and other Bank Product Obligations (as defined in the Credit
Agreement) owed to Bank Product Providers (as defined in the Credit Agreement),
pursuant to, and in accordance with, the Credit Agreement and the other Prepetition Loan

Documents, plus accrued and unpaid interest, fees, costs and expenses (including counsel,

 

 
26110744.2

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 7 of 43

financial advisors, consultants, accountants, to the extent applicable, chargeable or
reimbursable under the Prepetition Loan Documents) with respect to each of the foregoing.

(ili) | Prepetition Liens. Pursuant to and as more particularly described in the
Prepetition Loan Documents, the Prepetition Secured Obligations are secured by, among
other things, first priority liens and mortgages on, security interests in, and assignments
and pledges of (collectively, the “Prepetition Liens”) all of the Loan Parties’ right, title,
and interest in the Loan Parties’ property (to the extent provided in and as more fully
described in the Prepetition Loan Documents, the “Prepetition Collateral”), subject to
any other valid, perfected and unavoidable lien or security interest otherwise existing as of
the Petition Date that is senior to the security interest of the Prepetition Secured Parties, to
the extent such liens or security interests are valid, perfected and unavoidable liens or
security interests existing as of the Petition Date and otherwise senior to the Prepetition
Liens as of the Petition Date (collectively, the “Prepetition Permitted Liens” and each a
“Prepetition Permitted Lien”).

(iv) Validity of Prepetition Liens and Prepetition Secured Obligations. The
Prepetition Liens are (a) valid, binding, perfected, duly recorded and enforceable liens on,
and security interests in, all of the Loan Parties’ respective right, title, and interest in, and
to, the Prepetition Collateral and (b) not subject to, pursuant to the Bankruptcy Code or
other applicable law (foreign or domestic), avoidance, disallowance, reduction,
recharacterization, recovery, subordination (whether equitable, contractual, or otherwise),
attachment, offset, recoupment, counterclaim, defense, “claim” (as defined in the
Bankruptcy Code), impairment, or any other challenge of any kind by any person or entity.

Each Debtor irrevocably releases and waives, for itself and its estate, any right to challenge

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 8 of 43

or contest in any way the scope, extent, perfection, priority, validity, non-avoidability, or
enforceability of the Prepetition Liens, the validity or enforceability of the Prepetition Loan
Documents or the validity, enforceability, or priority of payment of the Prepetition Secured
Obligations. The Prepetition Liens were granted to the respective Prepetition Secured
Parties for fair consideration and reasonably equivalent value, and were granted in
consideration of the making and/or continued making of loans, commitments, and/or other
financial accommodations under the Prepetition Loan Documents. No portion of the
Prepetition Secured Obligations or any payments made to the Prepetition Secured Parties
or applied to or paid on account of the obligations owing under the Prepetition Loan
Documents prior to the Petition Date is subject to any contest, attack, rejection, recovery,
recoupment, reduction, defense, counterclaim, offset, subordination, recharacterization,
avoidance, or other claim, cause of action, or other challenge of any nature under the
Bankruptcy Code or applicable non-bankruptcy law.

(v) | Agreement Among Lenders. That certain Agreement Among Lenders, dated
as of July 6, 2017 (as amended, modified, restated, amended and restated, and/or
supplemented from time to time, the “AAL”), by and between the Agent and the Lenders,
and accepted and agreed to by the Loan Parties, governs, among other things, the relative
rights and obligations of the Agent and the Lenders with respect to certain aspects of the
Prepetition Secured Obligations and the Prepetition Collateral. Pursuant to section 510 of
the Bankruptcy Code, the AAL is binding, valid, and enforceable in accordance with its
terms and shall not be amended, altered, or modified by the terms of this Final Order.

H. Adequate Protection for the Prepetition Secured Parties. As a result of the

authorization for the Debtors’ sale, use, or lease of Prepetition Collateral and the imposition or

26110744.2

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 9 of 43

enforcement of the automatic stay of section 362 of the Bankruptcy Code, the Prepetition Secured
Parties are entitled to receive adequate protection pursuant to sections 361, 362, and 363 of the
Bankruptcy Code for any diminution in the value, from and after the Petition Date, of their interests
in the Prepetition Collateral resulting from the automatic stay and/or from the Debtors’ use of
Prepetition Collateral. As adequate protection for the imposition of the automatic stay and such
use of the Prepetition Collateral, the Prepetition Secured Parties will receive the adequate
protection described in this Final Order (including the adequate protection set forth in Paragraph
4 hereof), and, in light of such adequate protection, the Prepetition Secured Parties have consented
to the Debtors’ use of the Cash Collateral, solely on the terms and conditions set forth in this Final
Order. The adequate protection provided herein and other benefits and privileges contained herein
are consistent with and authorized by the Bankruptcy Code and are offered by the Debtors to
protect such parties’ interests in the Prepetition Collateral in accordance with sections 361, 362
and 363 of the Bankruptcy Code. The adequate protection provided herein and other benefits and
privileges contained herein are necessary to (i) protect the Prepetition Secured Parties from any
diminution of their interests in the value of the Prepetition Collateral (including the proceeds
thereof) and (ii) obtain the foregoing consents and agreements.

I. Cash Collateral. For purposes of this Final Order, the term “Cash Collateral” shall
be deemed to include, without limitation, all of each Debtor’s “Cash Collateral” as defined under
section 363 of the Bankruptcy Code, in which the Prepetition Secured Parties have valid, perfected
security interests, liens or mortgages, regardless of whether such security interests, liens, or
mortgages existed as of the Petition Date or arise thereafter or pursuant to the First Interim Order,

the Second Interim Order, or this Final Order.

26110744.2

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 10 of 43

J. Section 552(b); Section 506(c). Each of the Prepetition Secured Parties is entitled
to (a) all of the rights and benefits of section 552(b) of the Bankruptcy Code in connection with
the use of any of the Prepetition Collateral and the “equities of the case” exception under section
552(b) of the Bankruptcy Code shall not apply to them with respect to the proceeds, products,
offspring or profits with respect to any of the Prepetition Collateral, and (b) a waiver by the Debtors
and their respective estates of their right to surcharge the Prepetition Collateral pursuant to section
506(c) of the Bankruptcy Code.

K. Necessity of Relief Requested. Good cause has been shown for the entry of this
Final Order. The Debtors have an immediate need to continue to use Cash Collateral to, among
other things, fund the orderly continuation of their businesses, maintain the confidence of their
customers and vendors, pay their operating expenses, and preserve their going-concern value,
consistent with the Applicable Budget (as defined herein). In the absence of the availability of
such liquidity in accordance with the terms hereof, the continued operation of the Debtors’
businesses would not be possible, and serious and irreparable harm to the Debtors, their estates
and their creditors would occur. The terms for the Debtors’ use of Cash Collateral pursuant to this
Final Order are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment
consistent with their fiduciary duties, and constitute reasonably equivalent value and fair
consideration. The continued use of Cash Collateral in accordance with this Final Order is
therefore in the best interest of the Debtors and their estates, their creditors and other parties in
interest.

L. Use of Cash Collateral. All Cash Collateral and all proceeds of the Prepetition
Collateral shall be used only for: (i) working capital; (ii) other general corporate purposes of the

Debtors; (iii) the satisfaction of the costs and expenses of administering the Chapter 11 Cases,

26110744.2

10

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 11 of 43

including, without limitation, payment of any prepetition obligations that are necessary to preserve
the value of the Debtors’ estates to the extent approved by the Court; and (iv) Adequate Protection
Payments, and for no other purpose, and shall only be used and/or applied in accordance with the
terms and conditions of this Final Order, including, without limitation, the Applicable Budget.

M. Need for Immediate Entry of this Final Order. The permission granted herein to
use Cash Collateral (and provide adequate protection therefor) is necessary, essential, and
appropriate. The Court concludes that entry of this Final Order is in the best interests of the
Debtors’ estates and creditors as its implementation will, among other things, allow the Debtors to
preserve and maintain the value of their assets and businesses and enhance the Debtors’ prospects
for a successful reorganization.

Based upon the foregoing findings and conclusions, and upon the record made before the
Court at the Hearings, and good and sufficient cause appearing therefor;

IT IS HEREBY ADJUDGED AND ORDERED that:

1. Motion Granted. The Motion is granted on a final basis in accordance with the
terms and conditions set forth in this Final Order. Any objections to the Motion with respect to
entry of this Final Order, to the extent not withdrawn, waived or otherwise resolved, and all
reservations of rights included therein, are hereby denied and overruled.

2. Authorization to Use Cash Collateral. The Debtors are authorized to use Cash
Collateral as set forth in this Final Order commencing from the Petition Date through and including
(but not beyond) any Termination Date (as defined herein), subject to the terms and conditions of
this Final Order and solely in accordance with the Applicable Budgets (as defined herein).

3. Reserve Account Cash. The Debtors are not authorized to use funds currently in

the Reserve Account pending further order of the Court. For the avoidance of doubt, the Lenders

26110744.2

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 12 of 43

expressly reserve their right to assert that the Reserve Account and the Reserve Account Cash are
Prepetition Collateral, and the Debtors and the Committee expressly reserve their rights to assert
that the Reserve Account and Reserve Account Cash are not Prepetition Collateral. Laguna
reserves its rights as asserted in the Objection of Laguna Dairy, S. de R.L. de C.V. (f/k/a Laguna
Dairy, S.A. de C.V.) and New Laguna, LLC to Debtors’ Motion for Interim and Final Orders (A)
Authorizing Use of Cash Collateral and Granting Adequate Protection, (B) Authorizing Use of
Reserve Account Cash, (C) Scheduling a Final Hearing, and (D) Granting Related Relief [Docket
No. 120].
4, Adequate Protection for the Prepetition Secured Parties.

(a) Subject only to the terms of this Final Order, pursuant to sections 361, 362,
363(c)(2), and 363(e) of the Bankruptcy Code and in consideration of the stipulations and consents
set forth herein, the Debtors hereby grant to the Agent, for the benefit of itself and the other
Prepetition Secured Parties, an additional and replacement valid, binding, enforceable, non-
avoidable, and automatically perfected, nunc pro tunc to the Petition Date, postpetition security
interest in and lien ((i) and (ii) below referred to collectively as the “Adequate Protection Liens”
(i) on the Debtors’ postpetition assets which, but for the commencement of the Chapter 11 Cases,
would constitute Prepetition Collateral in which the Prepetition Secured Parties had a valid and
perfected security interest as of the Petition Date, and (ii) solely to the extent of any diminution in
the value, from and after the Petition Date, of the Prepetition Secured Parties’ interests in the
Prepetition Collateral (“Diminution in Value”) resulting from: (A) any postpetition use of Cash
Collateral; (B) the use, sale, or lease of the Prepetition Collateral, and (C) the imposition of the
automatic stay (the “Adequate Protection Obligations”), on all of the rights, titles and interests

of the Debtors and their “estates” (as created pursuant to section 541(a) of the Bankruptcy Code)

26110744.2

12

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 13 of 43

in, to, and under all property and rights and interests in property of each of the Debtors of any kind
or nature whatsoever in existence as of the Petition Date as well as thereafter created or acquired,
and wherever located, including without limitation, (1) all Prepetition Collateral, (2) all accounts
and accounts receivable, inventory, chattel paper, equipment, fixtures, machinery, commercial tort
claims, deposit accounts, instruments, documents, cash and cash equivalents, investment property
(including, without limitation, securities, securities accounts, and all equity interests in
subsidiaries), books and records, patents, trademarks, trade names, copyrights, rights under license
agreements and all other intellectual property, rights, rebates, refunds, other claims under and with
respect to insurance policies, tax refunds, deposits, contract rights and other general intangibles,
software, letter of credit rights, money and intercompany claims or receivables (whether or not
evidenced by notes) at any time owing to each Debtor, the Reserve Account, and the Reserve
Account Cash, (3) all real property, leaseholds, rents and profits and proceeds thereof; (provided,
however, that as to a lien on all fee, leasehold, and other real property interests and the proceeds
thereof: (x) with respect to non-residential real property leases, no liens or encumbrances shall be
granted or extended to such leases under this Final Order, except as permitted by the applicable
lease or pursuant to applicable law, but if any such restriction applies, liens shall then be deemed
to extend only to the economic value of proceeds of any sale or other disposition of, and any other
proceeds or products of, such leasehold interests; and (y) should any Lender’s internal regulatory
or compliance requirements require the completion of either or both flood due diligence and
obtaining evidence of applicable flood insurance with respect to any real property or leasehold
interest, then until completion of such flood due diligence, the Agent shall be deemed to have
obtained a lien only on the economic value of, proceeds of any sale or other disposition of such

real property interests), (4) if not otherwise described, all of the property or rights in property

26110744.2

13

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 14 of 43

identified as Collateral (as defined in the Credit Agreement), (5) all causes of action (including,
without limitation, all claims and causes of action under sections 544, 545, 547, 548 and 550 of
the Bankruptcy Code and under any applicable state Uniform Voidable Transaction Act, Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, and similar statute or common law
(collectively, “Avoidance Actions”), and the proceeds thereof and property received thereby
whether by judgment, settlement, or otherwise), and (6) as to all of the foregoing, all rents, issues,
products, proceeds (including insurance policies), and profits of, from, or generated by any of the
foregoing (collectively, the “Collateral”), without the necessity of the execution by the Debtors
(or recordation or other filing) of security agreements, control agreements, pledge agreements,
financing statements, mortgages, or other similar documents. The Adequate Protection Liens are
subject or subordinate only to the Carve-Out. Moreover, the Adequate Protection Liens shall not
be subject or subordinate to or made pari passu with (x) any lien or security interest that is avoided
and preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy Code,
(y) any intercompany claim, whether secured or unsecured, of any Debtor or any domestic or
foreign subsidiary or affiliate of any Debtor, or (z) any other lien or security interest under
Bankruptcy Code sections 361 or 363 or otherwise except as expressly provided in this Final Order.

(b) | Adequate Protection Superpriority Claims. The Agent, for the benefit of
itself and the other Prepetition Secured Parties, is hereby granted, subject only to the Carve-Out,
an allowed superpriority administrative expense claim (the “Adequate Protection Superpriority
Claims”) as provided for in section 507(b) of the Bankruptcy Code, payable from and having
recourse to all prepetition and postpetition property of the Debtors and all proceeds thereof.
Subject only to the Carve-Out, and except as provided below, the Adequate Protection

Superpriority Claims shall have priority over any and all other administrative expenses pursuant

26110744.2

14

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 15 of 43

to the Bankruptcy Code (including the kinds specified in or arising or ordered pursuant to sections
105(a), 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 552(b), 726, and 1114 of the Bankruptcy
Code or otherwise, whether or not such expenses or claims may become secured by a judgment
lien or other nonconsensual lien, levy, or attachment) and all other claims against the Debtors or
their estates in any of the Chapter 11 Cases or any subsequently converted bankruptcy case(s) of
any Debtors (collectively, the “Successor Cases”), at any time existing or arising, of any kind or
nature whatsoever. The Adequate Protection Superpriority Claims shall be against each Debtor
on a joint and several basis and shall be payable from and have recourse to the Collateral. Other
than the Carve-Out, no cost or expense of administration of the Chapter 11 Cases shall be senior
to, or pari passu with, any of the Adequate Protection Superpriority Claims.

(c) Adequate Protection Payments. The respective Prepetition Secured Parties

shall, as set forth below, receive from the Debtors the following payments (collectively, the

“Adequate Protection Payments”):

(i) The Debtors shall pay in full, in cash and in immediately available
funds, as and when such payments would have come due under the
Credit Agreement had the Chapter 11 Cases not been commenced,
all interest, fees, and other amounts (other than principal), as
applicable, accruing solely with respect to the Revolving Loans and
the Term Loan A Loans, which shall accrue and be payable at the
default rate set forth in the Credit Agreement and at the times
provided for in the Prepetition Loan Documents.

(ii) | As further adequate protection, the Debtors shall pay in cash,
without the need for the filing of formal fee applications: (A)
immediately upon entry of the First Interim Order, the reasonable
professional fees, expenses, and disbursements (including, but not
limited to, the fees, expenses, and disbursements of counsel and
third-party consultants, including financial advisors and auditors)
incurred by the Agent under the Prepetition Loan Documents arising
prior to the Petition Date; (B) the reasonable professional fees,
expenses, and disbursements (including, but not limited to, the fees,
expenses, and disbursements of counsel and third-party consultants,
including financial advisors and auditors) incurred by the Agent
under the Prepetition Loan Documents arising subsequent to the

26110744.2

15

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 16 of 43

Petition Date; and (C) any other fees, costs, and expenses incurred
by the Agent under the Prepetition Loan Documents (the “Adequate
Protection Fees”). All payments of professional fees, expenses and
disbursements authorized under this Paragraph 4(c)(ii) shall be
made within ten (10) days (which time period may be extended by
the applicable professional) (the “Review Period”) after receipt by
the Debtors, the Committee and the U.S. Trustee of invoices therefor
(the “Invoiced Fees”) and without the necessity of filing formal fee
applications. The invoices for such Invoiced Fees shall include the
total aggregate number of hours billed, the billing rate of each billing
professional and a summary description of services provided and the
expenses incurred by the applicable professional; provided,
however, that any such invoice may be redacted to protect
privileged, confidential or proprietary information; provided
further, however, that invoices of Agent’s financial advisor
(Houlihan Lokey) need not include a total aggregate number of
hours billed and need only include a summary description of
services provided. The Debtors, the Committee and the U.S. Trustee
may object to any portion of the Invoiced Fees (the “Disputed
Invoiced Fees”) within the Review Period by filing with the Court
a motion or other pleading, on at least fifteen (15) days’ prior written
notice to the Agent of any hearing on such motion or other pleading,
setting forth the specific objections to the Disputed Invoiced Fees.
The Debtors shall pay (X) any Invoiced Fees that are not Disputed
Invoiced Fees within fifteen (15) days after expiration of the Review
Period; and (Y) any Disputed Invoiced Fees within fifteen (15) days
after approval by the Court by a final order requiring payment of
any previously Disputed Invoiced Fees. Notwithstanding anything
herein to the contrary, the Debtors reserve the right to argue that, to
the extent that any cash payment made hereunder as adequate
protection to the Prepetition Secured Parties is not allowed under
section 506(b) of the Bankruptcy Code, such payment should be
recharacterized and applied as payment of principal amounts owed
under the Credit Agreement and shall be applied against (but does
not in any way modify the rights of the Agent and the Lenders under
the AAL) the Prepetition Secured Parties’ prepetition secured claims
accordingly.

(iii) | Without limiting any other provisions of this Final Order, any and
all Adequate Protection Payments that remain unpaid shall be paid
in full in cash on the effective date of the Debtors’ confirmed chapter
11 plan.

(d) | Adequate Protection Reservation. The receipt by the Prepetition Secured

Parties of the adequate protection provided herein shall not be deemed an admission that the

26110744.2

16

 

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 17 of 43

interests of the Prepetition Secured Parties are adequately protected. Further, this Final Order shall

not prejudice or limit the rights of the Prepetition Secured Parties to seek additional relief with

respect to the use of Cash Collateral or for additional adequate protection, without prejudice to the

Debtors’ rights to contest the seeking of such relief by the Prepetition Secured Parties. Each of

the Debtors shall be jointly and severally liable for the Adequate Protection provided for herein.
J. Additional Adequate Protection. As additional adequate protection:

(a) Reporting. The Debtors shall comply with all reporting requirements set
forth in the Credit Agreement (including timely provision of Borrowing Base Certificates (as
defined in the Credit Agreement) and other reports as required under Section 7.01(a)(vi) thereof
on a weekly basis), all of which reports shall be provided to the Agent and the Lenders. In addition,
the Debtors shall provide the following additional reporting to the Agent, the Lenders, and the

Committee’s professionals:

(i) Weekly (or more or less frequently as may be agreed to between
the Debtors, the Agent and the Lenders) calls between
representatives of the Debtors’ executive management, the
Debtors’ Chief Restructuring Officer (“CRO”), the Agent and the
Lenders and their respective advisors;

(li) Each update of the Debtors’ business plan promptly following their
presentation to the Debtors’ Board of Managers;

(iii) On or before each Wednesday of each calendar week, a report of
receipts, disbursements and a reconciliation of actual expenditures
and disbursements with those set forth in the Applicable Budget
for the (A) prior week and (B) Testing Period (as defined herein)
concluding at the end of the immediately preceding week, in each
case on a line item basis showing any variance to the proposed
corresponding line item on the Applicable Budget;

(iv) On or before each Wednesday of each calendar week (other than a
week during which a Updated Budget (as defined herein) is
delivered, the Debtors shall provide the Agent, the Lenders and the
Committee with a rolling 13-week cash flow forecast of weekly
cash receipts and weekly disbursements of the Debtors on a

26110744.2

17

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 18 of 43

consolidated basis for the period beginning such week (each, a
“Weekly Forecast”);

(v) On or before Wednesday of each calendar week, a weekly report of
all professional fees of the Debtors, specifying the professional
fees that are accrued and unpaid and that were paid in cash as of
the end of the immediately preceding week;

(vi) Onor before Wednesday of each calendar week, a weekly estimate
of professional fees for the current future 13-week period,
including the schedule for professional fees to be accrued and/or
paid in cash along with identification of the recipients of any such
accruals or cash payments;

(vii) On or before the first Wednesday following a period end, a
monthly report on all postpetition expenses (including an estimate
of professional fees) of the Debtors that are accrued and unpaid as
of the end of the immediately preceding month;

(viii) (A) On or before each Monday of a calendar week, a schedule of
expected payments for that week detailing the expected milk,
Critical Vendor Claim,’ and 503(b)(9) Claim (as defined in the
Critical Vendor Motion) payments solely on behalf of prepetition
claims and a list of all remaining Critical Vendor Claims,
503(b)(9) Claims and other prepetition claims related to Critical
Vendors (as defined in the Critical Vendor Motion) (each, a
“Weekly Critical Vendor Schedule”), and (B) on or before each
Wednesday of a calendar week, a variance report (the “Critical
Vendor Variance Report’) showing the difference in amount on a
line-item basis between the prior week’s Weekly Critical Vendor
Schedule and the payments actually made for such week (which
Critical Vendor Variance Report shall be delivered beginning with
the delivery of the second Weekly Critical Vendor Schedule); and

(ix) Onor before Wednesday of each calendar week, a statement
setting forth in reasonable detail the cash balance for each deposit
account, securities account, and commodity account of the Debtors
and their subsidiaries as of the previous Wednesday, a postpetition
accounts payable aging and an accounts receivable aging through
the Friday of the prior week or the Monday of the current week,
and a report of all checks outstanding by category for the prior
week.

 

* As defined in the Motion of the Debtors for Entry of Interim and Final Orders (1) Authorizing the Debtors to Pay
Prepetition Critical Vendor Claims and 503(b)(9) Claims in the Ordinary Course of Business, (II) Authorizing
the Debtors to Return Goods, and (IIl) Granting Related Relief [Docket No. 10] (the “Critical Vendor Motion’).

26110744.2

18

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 19 of 43

(b) The Debtors’ management team shall consult with the CRO regarding all
day-to-day aspects of the Debtors’ restructuring efforts and strategies (including, without
limitation, disbursements by the Debtors under the Applicable Budget).

(c) In addition to, and without limiting, whatever rights to access the Agent and
the other Prepetition Secured Parties have under the Prepetition Loan Documents (including all
rights set forth in Section 7.01(f) of the Credit Agreement), respectively, subject to existing
confidentiality agreements, upon reasonable advanced written notice, at reasonable times during
normal business hours, and otherwise not to be unreasonably withheld, the Debtors shall permit
representatives, agents, and employees of the Agent and the other Prepetition Secured Parties to have
reasonable access to: (i) inspect the Debtors’ assets and properties; (ii) examine the Debtors’ books
and records, and (iii) discuss the Debtors’ affairs, finances, and condition with the Debtors’ officers
(including, without limitation, the CRO), management, financial advisors, attorneys and consultants.

6. (a) Lien Grant to Secure Bank Product Obligations. To secure the prompt
payment and performance of the Bank Product Obligations (as defined in the Credit Agreement)
of the Loan Parties to PNC of whatever kind, nature, or description, absolute or contingent, now
existing or hereafter arising, pursuant to Bankruptcy Code sections 364(c) and (d), PNC shall have
and is hereby granted, effective nunc pro tunc to the Petition Date, valid, binding, enforceable,
continuing, non-avoidable and perfected first priority, security interests and liens in and upon (such
security interests and liens collectively, the “Bank Product Liens”) the Collateral.

(b) Use of Bank Products. Solely in connection with the Bank Products (as
defined in the Credit Agreement), PNC is authorized to continue to make advances pursuant to the
terms of its existing agreements (in reliance upon section 364(e) of the Bankruptcy Code) with the

Debtors, including advancing funds secured by cash deposits held by PNC, and the Loan Parties are

26110744.2

19

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 20 of 43

authorized to incur credit in respect of such advances under section 364(a) and (c), as applicable, of
the Bankruptcy Code. The Loan Parties are authorized to continue to use the Bank Products,
including, without limitation, the purchase card program between the Debtors and PNC as evidenced
by the following accounts: (i) Borden Dairy Company AP, Account # x8612; (ii) Borden Diary
Company Ariba, Account # x6885; (iii) Borden Dairy Company Pcard, Account # x6080; and (iv)
Borden Dairy Company Corporate Card, Account # x4750, and incur related Bank Product
Obligations in an aggregate amount not to exceed $1.5 million at any given time in the ordinary
course of business solely to the extent contemplated by, and in accordance with, the Applicable
Budget, and under the terms of the Bank Product Agreements (as defined in the Credit Agreement),
the Prepetition Loan Documents, and this Final Order. Solely with respect to the Bank Products, the
terms of all existing agreements related thereto by and between the Debtors and PNC, including, but
not limited to, any depository agreement with PNC, shall govern PNC’s postpetition transactions
with the Debtors.
7. Effect of Stipulations on Third Parties.

(a) Generally. The Debtors have admitted, stipulated, and agreed to the
Stipulations contained in this Final Order, which Stipulations are and shall be binding upon the
Debtors and any successors thereto (other than with respect to a successor Trustee appointed before
the expiration of the Initial Challenge Period (as defined herein), which successor Trustee shall be
bound by the Stipulations upon expiration of the Challenge Period, as provided in this Paragraph
7) in all circumstances. The stipulations and admissions contained in this Final Order, including
without limitation, the Stipulations, shall also be binding upon the Debtors’ estates and all other
parties in interest, including the Committee or any chapter 7 or chapter 11 trustee appointed or

elected for any of the Debtors (a “Trustee”), for all purposes unless (i)(A) any party in interest

26110744.2

20

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 21 of 43

other than the Committee, no later than the date that is seventy five (75) days from entry of the
First Interim Order, and (B) the Committee, no later than sixty (60) days from the appointment of
the Committee (as applicable for clauses (A) and (B), the “Initial Challenge Period”) has properly
filed an adversary proceeding as required under the Bankruptcy Rules (x) challenging the amount,
validity, enforceability, priority or extent of the Prepetition Secured Obligations, the liens of the
Agent on the Prepetition Collateral securing the Prepetition Secured Obligations, or (y) otherwise
asserting any other claims, counterclaims, causes of action, objections, contests or defenses against
the Agent and/or any other Prepetition Secured Party on behalf of the Debtors’ estates ((x) and (y),
collectively, referred to herein as “Challenges”), and (ii) the Court rules in favor of the plaintiff
sustaining any such challenge or claim in any such duly filed adversary proceeding or contested
matter; provided, that, as to the Debtors, all such Challenges are hereby irrevocably waived and
relinquished effective as of the Petition Date. If during the Initial Challenge Period, the Committee
or other third party files a motion for standing with a draft complaint identifying and describing
all Challenge(s) consistent with applicable law and rules of procedure, the Initial Challenge Period
will be tolled solely for the Committee or such other third party and solely with respect to the
Challenge(s) asserted in the draft complaint until five (5) business days from the entry of an order
granting the motion for standing to prosecute such Challenge(s) described in the draft complaint
and permitted by the Court (the “Extended Challenge Period,” and together with the Initial
Challenge Period, the “Challenge Period”). If standing is denied by the Court, the Challenge
Period shall be deemed to have expired.

(b) Binding Effect. If no such Challenge or motion for standing, as applicable,
is timely filed prior to the expiration of the Initial Challenge Period, without further order of the

Court: (1) the Debtors’ stipulations, admissions and releases contained in this Final Order

26110744.2

 

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 22 of 43

(including the Stipulations contained herein and the releases set forth in Paragraph 8 below) shall
be binding on all parties in interest, including the Debtors’ estates, the Committee, and any
subsequently appointed Trustee, case fiduciary, or successors and assigns; (2) the Prepetition
Secured Obligations shall constitute allowed claims, not subject to counterclaim, setoff,
subordination, recharacterization, defense or avoidance, for all purposes in these Chapter 11 Cases
and any subsequent chapter 7 case; (3) the Agent’s liens on the Prepetition Collateral shall be
deemed to have been, as of the Petition Date, to be, legal, valid, binding, perfected, and with the
priority specified in the Stipulations, not subject to defense, counterclaim, recharacterization,
subordination or avoidance; and (4) the Prepetition Secured Parties (and their respective agents,
affiliates, subsidiaries, directors, officers, representatives, attorneys or advisors) shall not be
subject to any other or further challenge by the Committee or any other party in interest, and any
such Committee or party in interest shall be enjoined from seeking to exercise the rights of the
Debtors’ estates, including without limitation, any successor thereto (including, without limitation,
any estate representative or a Trustee, whether such Trustee is appointed or elected prior to or
following the expiration of the Initial Challenge Period); provided, that if the Chapter 11 Cases are
converted to chapter 7 or a Trustee is appointed prior to the expiration of the Initial Challenge
Period, any such estate representative or Trustee shall receive the full benefit of the later of (i) the
expiration of the Initial Challenge Period and (ii) thirty (30) days from the appointment of such
estate representative or Trustee, subject to the limitations described herein. If any Challenge or
motion for standing, as applicable, is timely and properly filed prior to the expiration of the Initial
Challenge Period, the releases, stipulations and admissions contained in this Final Order, including
without limitation, the Stipulations, shall nonetheless remain binding and preclusive (as provided

in the second sentence of this Paragraph 7(b)) on the Committee and any other person, including

26110744.2

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 23 of 43

any Trustee appointed in any Chapter 11 Case(s) or Successor Cases, as applicable, except as to
any such findings and admissions that were expressly challenged in the original complaint
initiating the adversary proceeding and excluding any amended or additional claims that may or
could have been asserted thereafter through an amended complaint under Federal Rule of Civil
Procedure 15 or otherwise. This stipulation shall be binding upon the Debtors, their estates, all
parties in interest in the Chapter 11 Cases and their respective successors and assigns, including
any Trustee or other fiduciary appointed in the Chapter 11 Cases or any Successor Cases and shall
inure to the benefit of the Prepetition Secured Parties and the Debtors and their respective
successors and assigns. For the avoidance of doubt, Challenges may be filed against one or more
of the Prepetition Secured Parties without filing Challenges against each of the other Prepetition
Secured Parties, and likewise the Challenge Period may expire as to some but not all of the
Prepetition Secured Parties if a Challenge is filed against one or more of the Prepetition Secured
Parties but not all of them.

(c) No Standing. Nothing in this Final Order vests or confers on any person (as
defined in the Bankruptcy Code), including the Committee, standing or authority to pursue any
claim or cause of action belonging to the Debtors and/or their bankruptcy estates, including,
without limitation, any Challenge with respect to the Prepetition Loan Documents or the
Prepetition Secured Obligations.

8. Debtors’ Waivers and Releases.

(a) Section 506(c) Claims and 552(b) Equities. No costs or expenses of
administration which have been or may be incurred in the Chapter 11 Cases or any Successor
Cases at any time shall be charged against any of the Prepetition Secured Parties, their respective

claims or the Prepetition Collateral, pursuant to section 506(c) of the Bankruptcy Code without

26110744.2

23

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 24 of 43

the prior written consent of the Agent and the Lenders (and no such consent shall be implied from
any other action, inaction or acquiescence by the Agent or any other Prepetition Secured Parties).
The Prepetition Secured Parties shall each be entitled to all of the rights and benefits of section
552(b) of the Bankruptcy Code, and the “equities of the case” exception under section 5 52(b) of
the Bankruptcy Code shall not apply to the Prepetition Secured Parties with respect to proceeds,
products, offspring or profits of any of the Prepetition Collateral.

(b) Release. In consideration of and as a condition to the Agent’s and the
Lenders’ consent to the use of Cash Collateral and providing other financial accommodations to
the Debtors pursuant to the provisions of this Final Order, each Debtor, on behalf of itself, and its
respective successors and assigns and such Debtor’s estate (collectively, “Releasors’”), subject
only to Paragraph 7 above, hereby absolutely releases and forever discharges and acquits (i) each
Prepetition Secured Party, (ii) the respective successors, participants, assigns, directors, officers,
attorneys, employees, financial advisors, consultants and other representatives of each Prepetition
Secured Party, and (iii) the present and former shareholders, affiliates, subsidiaries, divisions, and
predecessors of each Prepetition Secured Party (the parties identified in clauses (i) through (iii)
being hereinafter referred to collectively as “Releasees”) of and from any and all claims, demands,
causes of action, suits, covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages, and any and all other claims, counterclaims, cross claims,
defenses, rights of set-off, demands, and liabilities whatsoever (individually, a “Prepetition
Released Claim” and collectively, “Prepetition Released Claims”) of every kind, name, nature
and description, known or unknown, foreseen or unforeseen, matured or contingent, liquidated or
unliquidated, primary or secondary, suspected or unsuspected, both at law and in equity, which,

including, without limitation, any so-called “lender liability” claims or defenses, that any Releasor

26110744.2

24

 

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 25 of 43

may now or hereafter own, hold, have, or claim to have against Releasees, or any of them for,
upon, or by reason of any nature, cause, or thing whatsoever which arose or may have arisen at
any time on or prior to the date of this Final Order, in respect of the Debtors, the Prepetition
Secured Obligations, the Prepetition Loan Documents, and any Letters of Credit, or other financial
accommodations under the Prepetition Loan Documents; provided, that such release shall be
effective with respect to the Debtors upon entry of this Final Order, and shall not be effective with
respect to the Debtors’ estates until the expiration of the Challenge Period.
9. Budget; Variance; Testing.

(a) Initial Budget. The “Initial Budget” is the 13-week cash flow forecast
of weekly cash receipts and weekly disbursements of the Debtors on a consolidated basis for
the period commencing on March 2, 2020, that is acceptable in form and substance to the Agent
and the Lenders and attached to this Final Order as Exhibit 1. The Debtors shall be subject to,
governed by, and required to comply with, the terms of the Initial Budget from entry of this
Final Order until the Initial Budget is replaced by either (i) an Updated Budget, or (ii) an Interim
Budget (each term as defined herein) (the then-applicable Initial Budget, Approved Updated
Budget (as defined herein) or Interim Budget, the “Applicable Budge ”) (the period of time
beginning March 2, 2020 until an Updated Budget becomes an Approved Updated Budget, the
“Initial Budget Period”).

(b) Updated Budget. Beginning as of the date hereof, on the Wednesday
following the release by the United States Department of Agriculture of its monthly
Announcement of Advanced Prices and Pricing Factors for future milk prices (the “USDA
Federal Market Order Pricing”), the Debtors shall deliver to the Agent, the Lenders and the

Committee an updated 13-week cash flow forecast of weekly cash receipts and weekly

26110744.2

25

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 26 of 43

disbursements of the Debtors on a consolidated basis for the period commencing on the date of
delivery of such updated 13-week cash flow forecast (an “Updated Budget”), which forecast
once approved in writing by the Agent and the Lenders (such approval shall, in all respects, be
in the sole discretion of each of the Agent and the Lenders and shall be delivered within three (3)
business days of receipt of the Updated Budget; provided that, if (i) the Debtors provide the
Agent, the Lenders and their advisors detail, contemporaneous with the submission of the
proposed Updated Budget, of the financial impact of the milk purchase, defined as the change in
the USDA Federal Market Order Pricing multiplied by the volume of milk purchases for each
respective future period, (ii) the Debtors provide the Agent, the Lenders and their advisors a
report detailing projected milk sales volume and raw milk purchases for each period during the
proposed Updated Budget, and (iii) the Debtors represent and warrant to the Agent and the
Lenders that there have been no changes to the Updated Budget from the Applicable Budget with
respect to sales volume of milk and/or raw milk purchase volume, then revisions to the Updated
Budget directly as a result of the change in the USDA Federal Market Order Pricing shall be
deemed approved automatically; provided further, that, for the avoidance of doubt, any revisions
to the Updated Budget not directly as a result of the changes in the USDA Federal Market Order
Pricing shall be subject to consent of the Agent and the Lenders in their sole discretion) (such
date, the “Applicable Updated Budget Effective Date”) shall be deemed an Applicable Budget
(such budget, an “Applicable Updated Budget”) (the period of time from an Applicable
Updated Budget Effective Date until a subsequent Updated Budget becomes an Applicable
Updated Budget, the “Applicable Updated Budget Period”). Prior to the occurrence of the
Applicable Updated Budget Effective Date, the Debtors shall be subject to, governed by, and

required to comply with, the terms of the then-existing Applicable Budget.

26110744.2

26

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 27 of 43

(c) Interim Budget. During the period of time that the Initial Budget or
Applicable Updated Budget is the Applicable Budget, the Debtors may request, in writing
contemporaneously with the delivery of a Weekly Forecast, that the applicable Weekly Forecast
shall become an Applicable Budget (an “Interim Budget”) binding on the Debtors for the period
beginning the Monday following delivery of the Weekly Forecast (the “Interim Budget
Effective Date”) until the next Applicable Updated Budget Effective Date; provided, that (i) an
Interim Budget shall only become an Applicable Budget if the Agent and the Lenders consent in
writing (in their sole discretion), and (ii) an Interim Budget may become an Applicable Budget
only one time during (A) the Initial Budget Period, and (B) any Applicable Updated Budget
Period.

(d) Budget Testing. The Debtors shall submit the variance tests set forth in
this Paragraph 9(d) with respect to the Applicable Budget on the Wednesday following the first
two (2) full weeks after entry of this Final Order on a four-week trailing basis and every
Wednesday thereafter (each a “Standard Testing Period”). So long as no Termination Event
(as defined herein) has occurred with respect to use of Cash Collateral, the Debtors shall be
authorized to use Cash Collateral in accordance with the Applicable Budget and this Final Order
provided that during each Standard Testing Period (i) (a) actual disbursements shall not exceed
disbursements, and (b) actual receipts (excluding asset sale proceeds, other than ordinary course
sales of inventory) shall be less than the receipts, in each case, as set forth in the Applicable
Budget for such period by more than eight percent (8%), respectively; provided further, that for
the period being tested (1) beginning February 10, 2020 and ending March 8, 2020, the actual
disbursements and actual receipts shall not be more than eight percent (8%) higher for

disbursements and eight percent (8%) lower for receipts than the disbursements and receipts set

26110744.2

27

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 28 of 43

forth in (A) the budget attached hereto as Exhibit 2 (the “February 14 Budget”) for the weeks
ending February 16, 2020 and February 23, 2020, and (B) the Applicable Budget for the weeks
ending March 1, 2020 and March 8, 2020 and (2) beginning February 17, 2020 and ending March
15, 2020, the actual disbursements and actual receipts shall not be more than eight percent (8%)
higher for disbursements and eight percent (8%) lower for receipts than the disbursements and
receipts set forth in (A) the February 14 Budget for the week ending February 23, 2020, and (B)
the Applicable Budget for the weeks ending March 1, March 8 and March 15, 2020; and (ii) in
the event an Interim Budget is delivered, (1) for the period commencing on the Interim Budget
Effective Date and ending on the first Sunday thereafter, and (2) each subsequent weekly period
ending on each Sunday after the period ending in the immediately preceding clause (1), so long
as actual disbursements and actual receipts shall not be more than eight percent (8%) higher for
disbursements and eight percent (8%) lower for receipts than the disbursements and receipts for
the relevant week being tested as set forth in the Interim Budget for such period (each of the
foregoing measurement periods in this Paragraph 9(d)(ii), an “Interim Testing Period,” and
together with the Standard Testing Period, the “Testing Period”); provided, that the Debtors
shall have seven (7) calendar days from the end of any applicable Standard Testing Period or
Interim Testing Period to provide evidence satisfactory to the Agent and the Lenders that certain
payments processed or payments received during such seven (7) calendar day period, if occurring
within the applicable Standard Testing Period or Interim Testing Period as budgeted in the
Applicable Budget (or, if applicable, the February 14 Budget), would have eliminated any
noncompliance with the applicable variance testing during the applicable Standard Testing

Period or Interim Testing Period, in which case the Debtors shall be deemed to have been in

26110744.2

28

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 29 of 43

compliance with the variance requirements during such applicable Standard Testing Period or
Interim Testing Period.

10. Carve-Out. The Adequate Protection Liens and the Adequate Protection
Superpriority Claims shall be subject only to the right of payment of statutory fees payable to the
U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6) with respect to the Debtors, and

(a) The following expenses (collectively, the “Carve-Out”), to the extent

provided herein:

(i) all reasonable fees and expenses up to $25,000 incurred by a trustee
under section 726(b) of the Bankruptcy Code; and
(ii) the allowed fees and expenses actually incurred by persons or

firms retained by the Debtors or the Committee on or after the Petition Date pursuant
to section 327, 328, 363, or 1103 of the Bankruptcy Code (each a “Professional” and
collectively, the “Professionals”) in a cumulative, aggregate sum of, for the period
prior to the occurrence of the delivery of a Carve-Out Trigger Notice (as defined
herein), an amount not to exceed the lesser of (A) the aggregate weekly amounts
budgeted for each such Professional for such week (as set forth in Schedule 1 to the
Applicable Budget) and all prior weeks in accordance with the Schedule 1 to the
Applicable Budget (to the extent a Carve-Out Trigger Notice is delivered mid-week,
pro-rated for such week), and (B) the actual amount of such Allowed Professional
Fees for each Professional incurred on or after the Petition Date up through and
including the date a Carve-Out Trigger Notice is delivered (“Allowed Professional
Fees”), subject in all respects to the terms of the Final Order and Schedule 1 to the
Applicable Budget. The Carve-Out shall include all Allowed Professional Fees that
are incurred or earned (1) at any time before delivery of a Carve-Out Trigger Notice,
whether allowed by the Court prior to or after delivery of a Carve-Out Trigger Notice,
subject and limited in all respects to the amounts set forth in Schedule 1 to the
Applicable Budget for payment of such Professionals; and (2) beginning the first day
after the delivery by the Agent of written notice (which for the avoidance of doubt
may be by electronic mail) of the occurrence of a Termination Event (the “Carve-
Out Trigger Notice”) to the Debtors, the Debtors’ counsel, the U.S. Trustee, and
counsel for the Committee, the fees and expenses incurred by the Professionals
retained by the Debtors in an aggregate amount not to exceed $150,000 (the “Post-
EOD _Carve-Out_ Amount”) (the aggregate amount of clauses (1) and (2),
collectively, the “Carve-Out Cap”); provided, however, the Carve-Out shall not
include any bonus, transaction fees, success fees, completion fees, substantial
contribution fees, or any other fees of similar import of any of the Professionals.
Notwithstanding the foregoing, the Carve-Out Trigger Notice shall be deemed to
have been delivered to the required notice parties on the Termination Date.

26110744.2

29

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 30 of 43

(b) Subject to the terms of this Final Order, the Carve-Out Cap shall be allocated
on a Professional by Professional basis based on the amounts budgeted for each Professional
pursuant to the Applicable Budget. For the avoidance of doubt, to the extent the budgeted amounts
for a Professional for any Applicable Budget period exceed the actual fees and expenses incurred by
such Professional for that period, the excess may be carried forward to later Applicable Budget
periods or backward to prior Applicable Budget periods to be applied to any fees or expenses that
exceeded the budgeted amounts for such prior or later periods. To the extent Collateral is used to
pay Allowed Professional Fees, Agent has a right to be reimbursed from unencumbered assets for

such payment.

(c) Any payment of the Debtors’ and the Committee’s professionals made in
accordance with the Applicable Budget and this Final Order shall be approved and so ordered as
allowed fees and expenses pursuant to the procedures set forth in the Order Establishing Procedures
for Interim Compensation and Reimbursement of Expenses for Professionals (the “Interim
Compensation Order”). It is understood and agreed that the Agent and the other Prepetition
Secured Parties reserve all rights to object to the payment of any portion of the fees and expenses of
the Debtors’ and the Committee’s professionals sought to be allowed under the Interim
Compensation Order.

11. Excluded Professional Fees. Notwithstanding anything to the contrary in this
Final Order, neither the Carve-Out, nor the proceeds of any Prepetition Collateral shall be used
to pay any Allowed Professional Fees or any other fees or expenses incurred by any Professional
in connection with any of the following: (a) an assertion or joinder in any claim, counterclaim,
action, proceeding, application, motion, objection, defense, or other contested matter seeking any
order, judgment, determination, or similar relief: (i) challenging the legality, validity, priority,

26110744.2

30

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 31 of 43

perfection, or enforceability of the Prepetition Secured Obligations or the Agent’s liens on and
security interests in any of the Prepetition Collateral other than for Allowed Professional Fees
incurred prior to entry of the Second Interim Order with respect to the Reserve Account, (ii)
seeking to invalidate, set aside, avoid, or subordinate, in whole or in part, the Prepetition Secured
Obligations or the Agent’s liens on and security interests in the Prepetition Collateral, or (iii)
preventing, hindering or delaying the Agent’s assertion or enforcement of any lien, claim, right,
or security interest or realization upon any Prepetition Collateral, other than for Allowed
Professional Fees incurred prior to entry of the Second Interim Order with respect to the Reserve
Account, in accordance with the terms and conditions of this Final Order, (b) a request to use the
Cash Collateral on and after the Termination Date, except to the extent expressly permitted
herein, (c) a request for authorization to obtain debtor-in-possession financing or other financial
accommodations pursuant to section 364(c) or 364(d) of the Bankruptcy Code, other than from
the Prepetition Secured Parties, without the prior written consent of the Agent and the Lenders,
(d) the commencement or prosecution of any action or proceeding of any claims, causes of action,
or defenses against the Prepetition Secured Parties or any of their respective officers, directors,
employees, agents, attorneys, financial advisors, consultants, affiliates, successors, or assigns,
including, without limitation, any attempt to avoid any claim, lien, or interest of, or obtain any
recovery from any of the Prepetition Secured Parties under Chapter 5 of the Bankruptcy Code;
provided, however, that, subject to the Carve-Out Cap, an amount not to exceed $100,000 in the
aggregate of Cash Collateral may be used to pay the Allowed Professional Fees of a Committee
to investigate (but not prosecute) claims against and possible objections with respect to the
Prepetition Secured Obligations, and the prepetition liens and security interests of, the Prepetition

Secured Parties (including, without limitation, issues regarding validity, perfection, priority, or

26110744.2

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 32 of 43

enforceability of the secured claims of the Prepetition Secured Parties). Nothing herein shall be
construed as a consent to the allowance of the fees and expenses of any Professional or shall
affect the right of the Prepetition Secured Parties to object to the allowance and payment of such
fees and expenses. The Debtors shall be permitted to pay fees and expenses allowed and payable
pursuant to an order of the Court under sections 330 and 331 of the Bankruptcy Code, as the
same may be due and payable, solely to the extent set forth in the Applicable Budget and
Schedule | to the Applicable Budget and not to exceed the amounts set forth in Schedule 1 to the
Applicable Budget; provided, that any such payment shall be subject to entry of a final order of
the Court of each Professional’s application for allowance of such fees and expenses.

12. Reservation of Rights. Notwithstanding anything herein to the contrary, each of
the Debtors and the Committee reserve the right to argue that, to the extent that any cash payment
made hereunder as adequate protection to the Prepetition Secured Parties is not allowed under
section 506(b) of the Bankruptcy Code, such payment should be recharacterized and applied as
payment of principal owed under the Credit Agreement and shall permanently reduce the
Prepetition Secured Obligations accordingly, and the Prepetition Secured Parties reserve the right
to object to any such argument.

13. Lien Perfection. This Final Order shall be sufficient and conclusive evidence of
the validity, perfection and priority of the Bank Product Liens and Adequate Protection Liens
without the necessity of filing or recording any financing statement, deed of trust, mortgage, or
other instrument or document which may otherwise be required under the law of any jurisdiction
or the taking of any other action to validate or perfect the Bank Product Liens and Adequate
Protection Liens or to entitle the Bank Product Liens and Adequate Protection Liens to the

priorities granted herein. Notwithstanding the foregoing, the Agent (on behalf of itself and the

26110744.2

32

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 33 of 43

other Prepetition Secured Parties) may, in its sole discretion, file such financing statements,
mortgages, security agreements, notices of liens and other similar documents, and is hereby
granted relief from the automatic stay of section 362 of the Bankruptcy Code in order to do so,
and all such financing statements, mortgages, security agreements, notices and other agreements
or documents shall be deemed to have been filed or recorded at the time and on the date of the
commencement of the Chapter 11 Cases. The Agent (on behalf of itself and the other Prepetition
Secured Parties) may, in its sole discretion, file a photocopy of this Final Order as a financing
statement with any recording officer designated to file financing statements or with any registry
of deeds or similar office in any jurisdiction in which any Debtor has real or personal property
and, in such event, the subject filing or recording officer shall be authorized to file or record such
copy of this Final Order.

14. Termination. Upon the occurrence and during the continuance of a Termination
Event (unless such occurrence and continuance is waived by the Agent and the Lenders in their
respective sole discretion), (a) the Debtors’ right to use Prepetition Collateral and Cash Collateral
shall automatically terminate (the date of such termination, the “Termination Date”), without
further notice or court proceeding, on the earliest to occur of any of the events set forth below
(each such event, a “Termination Event”); provided, that, with the consent of the Debtors and
the Prepetition Secured Parties, in the exercise of their respective sole discretion, the Termination
Date may be extended without further Court approval upon the filing of a notice on the docket
of the Chapter 11 Cases setting forth the new Termination Date:

(a) June 5, 2020, subject to compliance with the Milestones (as defined herein)

and as may be extended as set forth in the Milestones;

26110744.2

33

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 34 of 43

(b) The failure of the Debtors to make any payment under this Final Order to
the Agent or the other Prepetition Secured Parties when due;

(c) Any of the reporting or other information required to be delivered pursuant
to this Final Order shall contain a material misrepresentation;

(d) Failure to comply with the budget covenants set forth in Paragraph 9 herein;

(e) The termination of the Debtors’ CRO’s engagement or the material
modification or reduction of the CRO’s role or responsibilities, in each case, without the prior
written consent of the Agent and the Lenders;

(f) The closing date of any sale of substantially all of the Debtors’ assets;

(g) The Debtors shall grant, create, incur or suffer to exist any postpetition liens
or security interests other than: (i) those granted pursuant to this Final Order; and (ii) any other
liens or security interests that the Debtors are permitted to incur under the Prepetition Loan
Documents except with respect to Indebtedness (as defined in the Credit Agreement) for borrowed
money;

(h) An order shall be entered reversing, adversely amending, adversely
supplementing, staying, vacating or otherwise adversely modifying any material provision of this
Final Order without the written consent of the Agent and the Lenders;

(i) This Final Order shall cease to be in full force and effect or shall have been
reversed, modified, amended, stayed, vacated or subject to stay pending appeal, in the case of any
modification or amendment;

G) The Debtors file a motion seeking approval to create, incur, or suffer to exist

any claim that is senior to the Adequate Protection Claims;

26110744.2

34

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 35 of 43

(k) The Court shall have entered an order permitting the Debtors to create,
incur, or suffer to exist any claim that is pari passu or senior to the Adequate Protection Claims;

(1) The Court shall have entered an order dismissing any of the Chapter 11
Cases;

(m) The Court shall have entered an order converting any of the Chapter 11
Cases to a case under chapter 7 of the Bankruptcy Code;

(n) The Court shall have entered an order authorizing the appointment or
election of a trustee or examiner with expanded powers or any other representative with expanded
powers relating to the operation of the businesses in the Chapter 11 Cases;

(0) The Court shall have entered an order granting relief from the automatic
stay imposed by section 362 of the Bankruptcy Code to any entity other than the Agent or any of
the other Prepetition Secured Parties with respect to any Collateral, Prepetition Collateral, or Cash
Collateral without the written consent of the Agent and the Lenders, which consent may be
withheld in their respective sole discretion;

(p) A filing by any Debtor of any motion, pleading, application or adversary
proceeding challenging the validity, enforceability, perfection or priority of the liens securing the
Prepetition Secured Obligations or asserting any other cause of action against and/or with respect
to the Prepetition Secured Obligations, the Collateral, the Prepetition Collateral, the Agent, or any
of the other Prepetition Secured Parties (or if the Debtors support any such motion, pleading,
application or adversary proceeding commenced by any third party);

(q) The Debtors shall use Cash Collateral in any manner not permitted by or

otherwise inconsistent with the Applicable Budget and the other terms of this Final Order;

26110744.2

35

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 36 of 43

(r) Subject to the rights preserved under Paragraph 7, the Court shall have
entered an order avoiding, disallowing, subordinating or recharacterizing any claim, lien, or
interest held by any Prepetition Secured Party arising under the Credit Agreement, unless (i) the
Debtors have sought a stay of such order within three (3) business days after the date of such
issuance, and such order is stayed, reversed or vacated within ten (10) business days after the date
of such issuance, or (ii) the Agent has consented to such order in writing; and

(s) The Debtors shall have failed to meet any of the following milestones by
the applicable deadline, which deadlines may be extended, without further order of the Court, by
mutual written agreement between the Debtors and the Prepetition Secured Parties:

(i) By April 30, 2020, the Debtors shall file either (A) a motion and
proposed timeline, acceptable to the Agent and the Lenders, to approve the bid
procedures for the sale of all or substantially all of their assets and/or businesses (or
for the sale of reorganized equity, if applicable) and, if applicable, designation of
stalking horse bidder for the sale of all or substantially all of their assets and/or
businesses (in each case such sale to be acceptable to the Agent and the Lenders)
(the “Bid Procedures Motion”), (B) a plan of reorganization that is acceptable to
the Agent and the Lenders (a “Plan”), accompanying disclosure statement that is
acceptable to the Agent and the Lenders (the “Disclosure Statement”) and a
motion and proposed timeline, acceptable to the Agent and the Lenders, approving
the Disclosure Statement (the course of action described in this Section 14(s)(i)(B),
the “Plan Option”), or (C) in the event that the Agent and the Lenders do not agree
on an acceptable sale of all or substantially all of their assets and/or businesses and
Bid Procedures Motion or Plan Option and Plan by April 30, 2020, a motion for the
sale of all of their assets and/or businesses (and such motion and proposed timeline
shall be acceptable to the Agent and the Lenders).

(ii) | On May 6, 2020, or as soon as practicable thereafter (subject to the
Court’s availability), trial shall have commenced with respect to the adversary
proceeding captioned PNC Bank, National Association v. Borden Dairy Company;
Laguna Dairy, S. de R.L. de C.V.; and New Laguna, LLC, Adv. No. 20-50450-CSS
(the “Adversary Proceeding”) or the Adversary Proceeding otherwise shall have
been resolved to the satisfaction of the Agent and the Lenders; and

(iii) | The Debtors shall comply with each of the deadlines agreed to by
the Debtors and the Prepetition Secured Parties in connection with the sale or plan
process as set forth in Exhibit 3 attached hereto, which is filed under seal (the
“Milestones”).

26110744.2

36

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 37 of 43

15. | Remedies upon the Termination Date. Upon the occurrence and during the
continuance of a Termination Event (unless such occurrence and continuance is waived by the
Agent and the Lenders in their respective sole discretion), and (i) immediately upon the occurrence
of the Termination Event set forth in Paragraph 14(a), or (ii) upon three (3) business days’ written
notice of such Termination Event other than that set forth in the immediately preceding clause (i)
(the “Default Notice Period”) to the Debtors, their restructuring counsel, the U.S. Trustee, and
counsel to the Committee, (a) the Debtors shall immediately cease using Cash Collateral; (b) the
Adequate Protection Obligations, if any, shall become due and payable; and (c) the Agent and each
other Prepetition Secured Party may exercise the rights and remedies available to it under the
Prepetition Loan Documents, this Final Order, or applicable law, as applicable, including, without
limitation, foreclosing upon and selling all or a portion of the Collateral in order to collect and
satisfy the Prepetition Secured Obligations and Adequate Protection Obligations, in accordance
with this Final Order. The automatic stay under section 362 of the Bankruptcy Code is hereby
deemed modified and vacated to the extent necessary to permit such actions; provided, that, during
the Default Notice Period, unless the Court orders otherwise, the automatic stay under section 362
of the Bankruptcy Code (to the extent applicable) shall remain in effect; provided, further, that
during the Default Notice Period (x) the Debtors and the Committee shall be entitled to an
emergency hearing before the Court to contest whether a Termination Event has occurred, and (y)
the Debtors or any party in interest shall be permitted to seek the use of Cash Collateral only for
critical payroll and other critical expenses necessary to keep the Debtors’ businesses operating in
accordance with the Applicable Budget. Any delay or failure of the Agent or any other Prepetition
Secured Party to exercise rights under the Prepetition Loan Documents or this Final Order shall

not constitute a waiver of their respective rights hereunder, thereunder or otherwise, unless any

26110744.2

37

 

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 38 of 43

such waiver is pursuant to a written instrument executed in accordance with the terms of the
applicable document. Subject and subordinate only to the Carve-Out and as otherwise set forth
herein, the Agent shall be entitled to apply the payments or proceeds of the Collateral in accordance
with the provisions of the Prepetition Loan Documents, as applicable. Notwithstanding the
occurrence of the Termination Date or anything herein, all of the rights, remedies, benefits and
protections provided to the Agent and the Prepetition Secured Parties under this Final Order shall
survive the Termination Date.

16. Letters of Credit. The existing Letters of Credit issued under the RCF Facility prior
to the Petition Date shall be subject to the same rights and obligations of the parties as in effect
prior to the Petition Date, in each case subject to the terms of the Credit Agreement and the other
Prepetition Loan Documents. To the extent any Letters of Credit are drawn as permitted under the
Credit Agreement, the L/C Issuer (as defined in the Credit Agreement) is authorized, and the
automatic stay is modified, to apply any Cash Collateral it is holding to satisfy the Debtors’
obligations under the applicable Letter of Credit.

17. Preservation of Rights Granted Under this Final Order.

(a) Notwithstanding any order dismissing any of the Chapter 11 Cases under
section 1112 of the Bankruptcy Code (x) the Adequate Protection Superpriority Claims, the other
administrative claims granted pursuant to this Final Order and the Adequate Protection Liens shall
continue in full force and effect and shal! maintain their priorities as provided in this Final Order
until all Adequate Protection Obligations shall have been paid and satisfied in full in cash (and
such Adequate Protection Superpriority Claims, the other administrative claims granted pursuant
to this Final Order and the Adequate Protection Liens shall, notwithstanding such dismissal,

remain binding on all parties in interest); and (y) the Court shall retain jurisdiction, notwithstanding

26110744.2

38

 
Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 39 of 43

such dismissal, for the purposes of enforcing the claims, liens and security interests referred to in
clause (x) above.

(b) If any or all of the provisions of this Final Order are hereafter reversed,
modified, vacated or stayed, such reversal, stay, modification or vacatur shall not affect: (i) the
validity, priority or enforceability of any Adequate Protection Obligations incurred prior to the
actual receipt of written notice by the Prepetition Secured Parties of the effective date of such
reversal, stay, modification or vacatur; or (ii) the validity, priority or enforceability of the Adequate
Protection Liens. Notwithstanding any such reversal, stay, modification or vacatur, any use of the
Cash Collateral or any Adequate Protection Obligations incurred by the Debtors hereunder, as the
case may be, prior to the actual receipt of written notice by the Prepetition Secured Parties of the
effective date of such reversal, stay, modification or vacatur shall be governed in all respects by
the original provisions of this Final Order, and the Prepetition Secured Parties shall be entitled to
all of the rights, remedies, privileges and benefits granted herein and to the protections afforded in
section 363(m) of the Bankruptcy Code with respect to all uses of the Cash Collateral and all
Adequate Protection Obligations.

(c) Subject to Paragraph 7 of this Final Order, the Adequate Protection
Payments made pursuant to this Final Order shall not be subject to counterclaim, setoff,
subordination, recharacterization, defense or avoidance in the Chapter 11 Cases or any subsequent
chapter 7 cases (other than a defense that the payment has actually been made).

(d) Except as expressly provided in this Final Order, the Adequate Protection
Obligations, the Adequate Protection Superiority Claims and the Adequate Protection Liens and
all other rights and remedies of the Prepetition Secured Parties granted by the provisions of this

Final Order shall survive, and shall not be modified, impaired or discharged by the entry of an

26110744.2

39

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 40 of 43

order converting any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
dismissing any of the Chapter 11 Cases, or by any other act or omission. The terms and provisions
of this Final Order shall continue in the Chapter 11 Cases, in any Successor Cases if the Chapter
11 Cases cease to be jointly administered, or in any superseding chapter 7 cases under the
Bankruptcy Code, and the Adequate Protection Liens, the Adequate Protection Superiority Claims,
the other administrative claims granted pursuant to this Final Order, and all other rights and
remedies of the Prepetition Secured Parties granted by the provisions of this Final Order shall
continue in full force and effect until all Adequate Protection Obligations are indefeasibly paid in
full in cash.

18. No Marshalling. The Prepetition Secured Parties shall not be subject to the
equitable doctrine of “marshalling” or any other similar doctrine with respect to any of the
Collateral (including Cash Collateral).

19. Good Faith. Each of the Agent and the Lenders acted in good faith in connection
with the First Interim Order, the Second Interim Order, and this Final Order and their reliance on
the First Interim Order, the Second Interim Order, and this Final Order has been, and is, in good
faith.

20. _— Miscellaneous.

(a) Binding Effect. The provisions of this Final Order, including all findings
herein, shall be binding upon all parties in interest in the Chapter 11 Cases, including, without
limitation, the Prepetition Secured Parties, the Debtors, and their respective successors and assigns
(including any trustee hereinafter appointed or elected for the estate of any Debtor, an examiner
appointed pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary appointed as a

legal representative of the Debtors or with respect to the property of the estate of any of the

26110744.2

40

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 41 of 43

Debtors) and shall inure to the benefit of the Prepetition Secured Parties and the Debtors and their
respective successors or assigns.

(b) Modification of Automatic Stay. The Debtors are authorized and directed
to perform all acts and to make, execute and deliver any and all instruments as may be reasonably
necessary to implement the terms and conditions of this Final Order and the transactions
contemplated hereby. The automatic stay of section 362 of the Bankruptcy Code is hereby
modified to permit the Debtors and each of the Prepetition Secured Parties to accomplish the
transactions contemplated by this Final Order.

(c) Headings. The headings in this Final Order are for purposes of reference
only and shall not limit or otherwise affect the meaning of this Final Order.

(d) Effectiveness. This Final Order shall constitute findings of fact and
conclusions of law and shall take effect immediately upon entry hereof, and there shall be no stay
of execution of effectiveness of this Final Order. To the extent that any finding of fact shall be
determined to be a conclusion of law, it shall be so deemed and vice versa.

(e) No Third Party Rights. Except as explicitly provided for herein, this Final
Order does not create any rights for the benefit of any third-party, creditor, equity holder or any
direct, indirect, third-party or incidental beneficiary.

(f) Survival of Interim Order. The provisions of this Final Order and any
actions taken pursuant hereto shall survive entry of any order which may be entered (i) confirming
any chapter 11 plan of reorganization in the Chapter 11 Cases, (ii) converting any of the Chapter
11 Cases to a case under chapter 7 of the Bankruptcy Code, (iii) to the extent authorized by

applicable law, dismissing any of the Chapter 11 Cases, (iv) withdrawing of the reference of any

26110744.2

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 42 of 43

of the Chapter 11 Cases from the Court, or (v) providing for abstention from handling or retaining
of jurisdiction of any of the Chapter 11 Cases in the Court.

(g) Controlling Effect of Final Order. To the extent any provision of this Final
Order conflicts or is inconsistent with any provision of the Motion, the provisions of this Final
Order shall control to the extent of such conflict.

(h) Order Immediately Effective. Notwithstanding Bankruptcy Rule 6004(h),
the terms and conditions of this Final Order are effective immediately and enforceable upon its
entry.

(i) Debtor Authorization to Effectuate Relief. The Debtors are authorized to
take all actions necessary to effectuate the relief granted in this Final Order in accordance with the
Motion.

Gj) Exclusive Jurisdiction. The Court retains exclusive jurisdiction with respect
to all matters arising from or related to the implementation, interpretation, and enforcement of this
Final Order.

(k) Local Texas Tax Authorities. Notwithstanding any other provisions
included in this Final Order, or any agreements approved hereby, any statutory liens (collectively,
the “Tax Liens”) of the Texas Taxing Authorities* shall not be primed by nor made subordinate
to any liens granted to any party hereby to the extent such Tax Liens are valid, senior, perfected,
and unavoidable, and all parties’ rights to object to the priority, validity, amount, and extent of the

claims and liens asserted by the Texas Taxing Authorities are fully preserved.

 

° For purposes of this Order, the term “Texas Taxing Authorities” shall refer to local governmental entities that
are (a) authorized by the State of Texas to assess and collect taxes, and (b) represented by either the law firms of
Linebarger Goggan Blair & Sampson, LLP; McCreary, Veselka, Bragg & Allen, P.C.; or Perdue Brandon Fielder
Collins and Mott, LLP.

26110744.2

42

 

 
 

Case 20-10010-CSS Doc 369 Filed 03/04/20 Page 43 of 43

21. Laguna. The Agent will not foreclose on the Reserve Account or proceeds therein
pending (i) a determination by the Court of Laguna’s rights, if any, or (2) further order of the Court;
provided, that Laguna’s rights to argue that it has an interest in the Reserve Account and assets
therein that are entitled to adequate protection are reserved as well as any defenses in connection
therewith.

22. Proofs of Claim. Notwithstanding the entry of an order establishing a bar date in
any of these Chapter 11 Cases, or the conversion of these Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code, the Prepetition Secured Parties shall not be required to file
proofs of claim in any of the Chapter 11 Cases or any Successor Cases with respect to any of the
Prepetition Secured Obligations, Adequate Protection Obligations, Adequate Protection Liens,
Bank Product Liens, Adequate Protection Superpriority Claims, or any other claims or liens
granted hereunder or created hereby. The Agent, for the benefit of the other Prepetition Secured
Parties, is hereby authorized and entitled, in its sole and absolute discretion, but in no event is
required, to file (and amend and/or supplement, as it sees fit) proofs of claim in each of the Chapter
11 Cases on behalf of all of the Prepetition Secured Parties in respect of the Prepetition Secured
Obligations. Any proof of claim so filed shall be deemed to be in addition and not in lieu of any
other proof of claim that may be filed by any of the Prepetition Secured Parties. Any order entered
by the Court in relation to the establishment of a bar date in any of the Chapter 11 Cases will so
provide.

23. Relation Back. The relief granted herein by this Final Order to the Agent and the

Prepetition Secured Parties shall relate back to the Petition Date.
Dated: March 4, 2020 fi (5.7 4

Wilmington, Delaware CHRISTOPHER S. SONTCHI
UNITED STATES BANKRUPTCY JUDGE

26110744.2

 
